DETAILED ACTION
	This action is in response to the initial filing filed on March 24, 2021.  Claims 1-21 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method for signaling a health status on a first user device, classified in G16H10/60.

II. Claims 7-11, drawn to a method for real-time decryption of a health registry-issued certificate for signaling a user vaccination and/or test status on a mobile device, classified in G16H10/60.

II. Claims 12-21, drawn to a system for real-time decryption of a health-registry-issued certificate for signaling a user vaccination and/or test status, classified in G16H10/60.







Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

Invention I:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because wherein the decryption involves a unique key associated with a specific first user device matching to an encrypted token; and outputting on the first user device at least one of an audible output, visual output, vibrational output, textual output to signal a user vaccination status based on the real-time decrypted health token.

Invention II: The subcombination has separate utility such as outputting on the first mobile device at least one of an audible output, visual output, vibrational output, textual output based on a pre-defined signaling protocol to signal a user vaccination status and/or test status based on a token
derived from the real-time decrypted health certificate; and decoding the token from the first mobile device by a second user device for signaling to a second user the first user vaccination status and/or test status based on the pre-defined signaling protocol and the token.








Invention I:  In the instant case, subcombination I has separate utility such as coupling the first user device to a health registry for real-time decryption of a health registry-issued health certificate over a network, wherein the decryption involves a unique key associated with a specific first user device matching to an encrypted token; and outputting on the first user device at least one of an audible output, visual output, vibrational output, textual output to signal a user vaccination status based on the
real-time decrypted health token.

Invention III:  In the instant case, subcombination III has separate utility such as a server storing data associated with each users medical information; a first user device coupled to the server over a network for real-time retrieving, decrypting, and displaying of a color/symbol/audible signal correlated to the users medical information based on a pre-defined signaling protocol, wherein the medical information includes at least one of a health registry-issued vaccination status and/or test result; and
a second user device interacting with the first user device and triggering a validation of the token decryption upon matching color/symbol-coded displays or settings/decrypted token.








Invention II:  In the instant case, subcombination II has separate utility such as coupling a first mobile device to a health registry for real-time decryption of a health registry-issued health certificate over a network; outputting on the first mobile device at least one of an audible output, visual output, vibrational output, textual output based on a pre-defined signaling protocol to signal a user vaccination status and/or test status based on a token derived from the real-time decrypted health certificate; and
decoding the token from the first mobile device by a second user device for signaling to a second user the first user vaccination status and/or test status based on the pre-defined signaling protocol and the token.

Invention III:  In the instant case, subcombination III has separate utility such as a server storing data associated with each users medical information; a first user device coupled to the server over a network for real-time retrieving, decrypting, and displaying of a color/symbol/audible signal correlated to the users medical information based on a pre-defined signaling protocol, wherein the medical information includes at least one of a health registry-issued vaccination status and/or test result; and
a second user device interacting with the first user device and triggering a validation of the token decryption upon matching color/symbol-coded displays or settings/decrypted token.




The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Mohammed Azeez on March 7, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 2 is objected to because of the following informalities:  Add the term, “health” between the terms “decrypted” and “token”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Add the term, “health” between the terms “of” and “token”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Remove the parenthesis and the term, “smart phone”.  Appropriate correction is required.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harper US Patent 7128258 B1 further in view of Kukreja et al. US Patent 10937296 B1.    
Claim 1:
	As per claim 1, Harper teaches the method comprising:

coupling the first user device to a health registry for real-time decryption of a health registry-issued health certificate over a network, wherein the decryption involves a unique key associated with a specific first user device matching to an encrypted token (column 6, line 55 to column 7, line 20 “According to one embodiment, the optical card reader will first obtain the biometric data on the optical card prior to utilizing the immunization data. This is so that the optical card reader can ensure that the individual presenting the immunization data is actually the person for whom the immunization data was stored. Thus, the optical card reader uses an authentication protocol to first ensure that the person presenting the immunization data is the person for whom the immunization data was generated. Once the optical card reader can authenticate the individual, the immunization data can be retrieved. As part of the process for retrieving the immunization data after verifying the biometric data, one might utilize a protocol that retrieves a decryption key after reviewing the biometric data. Furthermore, the encryption key might be a particular designated area within the biometric data itself. For example, it could be a string of characters within a biometric associated with the immunization data. Alternatively, the decryption might merely be stored on the optical card reader itself. Furthermore, it could be accessible via a database once the optical card is read. With the decryption key, the immunization data can then be decrypted to retrieve the human-readable data presented at the optical card reader. Thus, the immunization details for smallpox, for example, can be retrieved and decrypted before being displayed on the optical card reader for security personnel to review. In block 532, a code is stored on the optical immunization card that is operable for indicating to the optical card reader an encryption key to use in decrypting the encrypted immunization data. As explained earlier, this code could be disposed in a portion of the biometric data or alternatively it could be disposed on another location of the optical card. In one embodiment, it might merely be disposed as part of the encrypted immunization data itself.”);

Harper does not teach and outputting on the first user device at least one of an audible output, visual output, vibrational output, textual output to signal a user vaccination status based on then real-time decrypted health token.  However, Kukreja teaches a System and Method to Manage Safe Physical Distancing between Entities and further teaches, “A first illumination zone of the one or more illumination zones may indicate a first health attribute of the one or more health attributes, wherein the first health attribute comprises direct information related to a result of testing the first entity for checking pathogenic infection, wherein the result is selected from infected and active, infected and inactive, and non-infected, and wherein the testing is performed to check the pathogenic infection related to acute respiratory syndrome coronavirus 2 (SARS-CoV-2).” (column 4, lines 8-16), “The indicator 310 may be associated with one or more illumination zones on the housing 312, to visually display one or more unique alerts. In an embodiment, each illumination zone may be associated with the one or more health attributes of the first entity 103 (or proximate entities 104), and each zone may visually display a different color as the unique alert depending on the status of the one of more health attributes of the first entity 103 (or proximate entities 104). As an example, one of the illumination zones may be associated with the health attribute concerning possibility of viral and/or bacterial infection of the first entity 103, wherein the illumination zone may display a red color, for example, as the unique alert that may indicate first entity 103 being viral infection positive, whereas for a viral infection negative status, the illumination zone may display a green color, for example. The various embodiments related to the working of the illumination zones on the indicator 310 and the various indicated unique alerts may be further clear from the embodiments covering system and method of the present disclosure. The color choices for display may include any suitable color(s), and accordingly the embodiments herein are not restricted to a particular color or set of colors.” (column 12, lines 12-37) and “A status query such as “Have you tested for COVID or antibody?” may be transmitted to the centralized server 112 from the entity electronic device (102 or 107) or the computing device 110. Based on the status information computed by the processors of the centralized server 112, if the answer is “no”, then various other queries may be generated related to the reasons of not getting tested, or if the answer may be “yes”, then the first illumination zone 320 on the wearable electronic device 105, 106, 300 may be illuminated as a particular color based on the result of the test as shown in 510, wherein the date and location of the test may be easily accessed in each case. The following four test results may be obtained: COVID test positive (<28 days): Zone 1—blue color COVID test positive (>28 days): Zone 1—green color Antibody test positive: Zone 1—red color Antibody test negative: Zone 1—green color.” (column 26, lines 12-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include outputting on the first user device at least one of an audible output, visual output, vibrational output, textual output to signal a user vaccination status based on then real-time decrypted health token as taught by Kukreja in order to display a user’s health status to other individuals.       
 
Claim 2:
	As per claim 2, Harper and Kukreja teach the method of claim 1 as described above and Kukreja further teaches further comprising the step of a second user device, fixed access device, or hand-held device pairing with the first user device for decoding of a tag from the first user device for triggering a digital event validating the decrypted token (column 20, lines 49-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include further comprising the step of a second user device, fixed access device, or hand-held device pairing with the first user device for decoding of a tag from the first user device for triggering a digital event validating the decrypted token as taught by Kukreja in order to facilitate communication between two devices.   

Claim 3:
	As per claim 3, Harper and Kukreja teach the method of claim 2 as described above and Kukreja further teaches wherein the tag is unique to the first user device and can only be decoded for digital event triggering and token validation based on interaction rules of the first user device and at least one of the second user device, fixed access device, or hand-held device (column 20, lines 49-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include wherein the tag is unique to the first user device and can only be decoded for digital event triggering and token validation based on interaction rules of the first user device and at least one of the second user device, fixed access device, or hand-held device as taught by Kukreja in order to determine and implement the aspects of the communication between two devices. 
Claim 4:
	As per claim 4, Harper and Kukreja teach the method of claim 3 as described above and Kukreja further teaches wherein the interaction rules include matching color/symbol-coded display, receipt of key decrypting token, and/or presence of a decrypted token (column 20, line 49 to column 21, line 43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include wherein the interaction rules include matching color/symbol-coded display, receipt of key decrypting token, and/or presence of a decrypted token as taught by Kukreja in order to determine compatibility of the two devices in communication.  

Claim 5:
	As per claim 5, Harper and Kukreja teach the method of claim 2 as described above and Kukreja further teaches wherein the digital event triggered on the second user device, fixed access device, or hand-held device is at least one of a visual or audible output validating the decryption of the token (column 20, line 49 to column 21, line 43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include wherein the digital event triggered on the second user device, fixed access device, or hand-held device is at least one of a visual or audible output validating the decryption of the token as taught by Kukreja in order to execute the functionality of the invention based on the established rules associated with the tag.   






Claim 6:
	As per claim 6, Harper and Kukreja teach the method of claim 2 as described above and Kukreja further teaches wherein the first user device is at least one of a mobile device (smart phone), line-of-sight device, or circle-of-sight device (column 10, line 65 to column 11, line 30 and column 15, lines 31-41).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include wherein the first user device is at least one of a mobile device (smart phone), line-of-sight device, or circle-of-sight device as taught by Kukreja in order to determine devices to facilitate communication.  

and the second user device is at least one of a mobile device (smart phone), hand-held scanner/reader, or fixed-access device (column 20, lines 49-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Harper to include the second user device is at least one of a mobile device (smart phone), hand-held scanner/reader, or fixed-access device as taught by Kukreja in order to determine devices to facilitate communication.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. US Publication 20210287770 A1 Electronic Patient Credentials
Anderson discloses an issuer client of a service provider establishes a trusted, private, and cryptographically secured connection with a wallet application of a user through a cloud-based agent and provides credential information to the wallet application via the private connection. The credential information is encrypted using a public key of the wallet application dedicated for the private connection with the cloud-based agent. Upon receiving the encrypted credential information, the wallet application decrypts it using a private key to obtain the credential information. The cloud-based agent digitally signs the credential information using a private key of the issuer client, which can be verified by a public key of the issuer client stored in a public identity ledger. 

White et al. US Patent 10923216 A1 Health Status System, Platform, and Method
White discloses a health status platform includes a receiving component that receives a test result a test of a biological sample collected from a human patient. The test result includes an indication of a presence of an infectious disease in the patient, and an identification and a verification of the patient. The platform includes a certificate component that issues a certificate of origin of the biological sample; and a data merging component that cooperates with a venue access manager that controls access to a venue. The data merging component implements a distributed ledger system that stores encrypted test results of the patient and the identification and verification of the patient, and an end-to-end encryption system that receives an encrypted venue access request from a venue access manager, decrypts the access request, determines if an access request is valid, and if valid, provides an encrypted certificate of origin to the venue access manager.

Lodha et al. US Patent 11232663 A1 System and Method Using Optical Tags to Conduct Secure Transactions and Authentications
Lodha discloses a method for limiting exposure to infectious disease by controlling access to a controlled access venue to admit individuals who have tested non-infectious for a particular highly infectious disease or have received a vaccination against the same comprises receiving, at a central website operator server, consumer user identification information from consumer users and storing that information in a consumer user database associated with the server. A biometric identifier from the consumer users is transmitted to the consumer user database and each associated with its respective associated consumer user to form an enrollment record. Identity of a presented individual is collected at a medical certification point and an authority record is created in an accessible authority database. At said medical certification point, an antibody test or vaccination is administered and the same is noted in the authority record. A biometric is collected from a venue presented consumer at a presentation venue, compared to authority records for a match, and the result provided to the venue.

Klein et al. US Patent 11151820 A1 Method and Apparatus for Personal Pathogen Status Verification at Point of Entry into an Area of Congregation
Klein discloses a system and system for personal pathogen status verifying allows an entity to control access to an area of congregation (AOC) at one or more points of entry (POE) is a configurable manner. In one embodiment, the system may be used for the SARS-CoV-2 virus, but may be similarly used for other pathogens.

Smith US Publication 20220005567 A1 Current Health Status Certification
Smith discloses a technology is described for providing a determination regarding a person's health while maintaining privacy. In one example, health metrics for a person can be securely collected from sensor devices in communication with a mobile computing device during a baseline time period and baseline health metrics and a baseline health status can be defined using the one or more health metrics. Thereafter, a request for a current health status for the person can be received and current health metrics can be obtained for the person from sensor devices in communication with the mobile computing device. The current health metrics can be compared to the baseline health metrics to define the current health status for the person, and a certification message can be generated to be provided to a third-party certifying the current health status for the person.
Hager US Publication 2021036607 A1 System and Method for Safe Social Gatherings During a Contagious Pandemic
Hager discloses systems and methods for obtaining and evaluating a test result report in real-time so as to determine an entry status of an individual into the establishment. In an example embodiment, a method involves an entry verification apparatus executing actions such as: receiving digital data associated with the individual; obtaining a test result report that provides an indication whether the individual is currently infected, previously infected, or not infected, by a viral pathogen; evaluating digital data and/or a machine-readable element of the test result report to verify an identity of the individual and an authenticity of the test result report; converting non-standardized information contained in the test result report into standardized information; obtaining entry requirements for enabling entry into the establishment; analyzing the standardized information to determine whether entry requirements are met; and determining an entry status based on the entry requirements being met. 

Rajagopal et al. US Publication 20210319863 A1 Systems and Methods for Verifying Patient Immunity
Rajagopal discloses system and method for verifying a patient's immunity to a predetermined pathogen are provided. The contemplated system relies on at least one of patient-specific and exposure data, which could include immunization or vaccination data, to assess the patient's immunity to a predetermined pathogen. If immunity is verified, the patient is selectively issued a digital certificate real-time and/or on-demand used to allow access to a building, gain authorization to conduct predetermined activities, work, travel freely, etc. The immunity certificate may be renewed or revoked if predetermined events occur, such as a rise in body temperature over a predetermined level.

Graham AU 2021107363 A1 Contact Tracing
Graham discloses a contact tracing system comprises a scanner or reader, such as a mobile device reader or a payment apparatus reader at an establishment, venue, premise or the like to read a person's mobile device or payment apparatus (e.g. payment card) upon the person's arrival and upon the person's departure. A data storage device at the establishment, venue, premise or the like is in communication with the scanner or reader to store encrypted data.  The encrypted data comprises details read from the person's mobile device or payment apparatus, the person's arrival time, the person's departure time and details of the establishment, venue, premise or the like. A central storage device is in communication with the data storage device to store the encrypted data using a public key. Upon a person testing positive for an infectious disease or the like, encrypted data is retrieved from the central storage device corresponding to the mobile device or payment apparatus of the infected person and the mobile device or payment apparatus of other people who attended the same establishment, venue, premise or the like in a coincident time frame.

Cheesman WO 2021/217139 A1 Guest Tracking and Access Control Using Health Metrics
Cheesman discloses system for governing a person's access to a premise or gathering based at least in part upon an anonymous authenticated health status. The person uses a personal computing device such as a smartphone operating an "honest broker" intermediary app to register one or more personal biometrics that remain private to the app. The app communicates with authenticating health measurement devices to determine health measurements regarding the person. When communicating with a health device during measurement, the app confirms the identity of the person by capturing new biometrics for comparison with the registered biometrics. When requesting entry to a premise or gathering, a person uses the app to provide an anonymous current health status to an access control system, where entry is granted or denied by the system based in part upon the status.
Kotlarz et al. US Publication 20220028560 A1 Systems and Methods for Real-Time Bio-Risk Determination
Kotlarz discloses a bio-risk determination system is provided. The system includes a database including information on an individual, the database configured to receive data relating to an activity the individual is to participate in at a future time at a location. The system includes a processing device configured to receive a first input at a user interface of a mobile electronic device from the individual in response to a first query during a first temporal period prior to the activity, and receive a second input at the user interface from the individual in response to a second query during a second temporal period prior to the activity. The processing device is configured to generate a bio-risk of the individual based on the first and second inputs in real-time, and display a report in the user interface of a mobile electronic device, the report indicating the bio-risk generated for the individual.

Boszczyk et al. US Publication 20210358068 A1 Method for Issuing a Verified Health Pass, Use Thereof for Entering a Venue and Contact Tracing Method
Boszczyk discloses a pass that may be used in the field of infectious disease prevention and control and, more specifically, a method for the provision of a verified health pass that is indicative for at least one health status of an individual and can be used for allowing entry to a venue depending on said specific health status. The verified health pass may further be used for linking an individual's identity to an associated proximity detection device to allow contact tracing of individuals inside a venue while minimizing transfer of personal data.




Guimaraes WO 2021209286 A1 Apparatus and Method for Producing Immunity Certificates
Guimaraes discloses an apparatus and a method for producing immunity certificates. In an embodiment the apparatus receives information pertaining to vaccination of a subject. In an alternate embodiment the apparatus comprises a means for receiving a biological sample from a human  subject. The sample is tested for the presence of a desired immunity. If the immunity is present, either based on vaccination or on a test, the apparatus produces an immunity certificate. The apparatus contains safeguards to protect the integrity of the certificate.

Kotlarz et al. US Publication 20210012869 A1 Systems and Methods for Real-Time Health Certification Using Point-of-Care Data
Kotlarz discloses health pass system for COVID-19 is provided. The system includes a database including information on a plurality of individuals. The database is configured to receive point-of-care data relating to the plurality of individuals, the point-of-care data including at least one medical test result for COVID-19 antibodies for at least one of the plurality of individuals. The system includes a processing device configured to analyze the point-of-care data and generate a report. The system includes means for transmitting the report to a mobile electronic device of at least one of the plurality of individuals. The system includes means for displaying the report with a user interface of the mobile electronic device in the form of a real-time health certification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682